MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen remov*707al proceedings. The BIA did not abuse its discretion in construing the motion to remand as a motion to reopen proceedings. See Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003); cf. 8 C.F.R. § 1003.2(c)(4).
The regulations provide, with certain exceptions the BIA correctly found did not apply here, that a party “may file only one motion to reopen removal proceedings ... and that motion must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). Therefore, the BIA did not abuse its discretion in denying petitioner’s motion to reopen, filed more than one year after the BIA’s denial of petitioner’s appeal. See id.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.